Exhibit For Immediate Release Contact Information Tuesday, November 4, 2008 Investors: Roberto R. Thomae (210) 496-5300 ext. 214, bthomae@txco.com Media: Paul Hart (210) 496-5300 ext. 264, pdhart@txco.com TXCO Resources Reports Record Results and Earnings SAN ANTONIO November 4, 2008 TXCO Resources Inc. (Nasdaq:TXCO) today reported strong financial results for the quarter and nine months ended Sept. 30, 2008. Highlights include record: · Quarterly and year-to-date cash flow; · Nine-month Ebitdax and Ebitda; · Nine-month net and operating income; · Third-quarter and nine-month revenues. Third
